Rose, J.
(dissenting). I respectfully dissent. Despite repeated objections from respondent’s counsel, Supreme Court allowed petitioner’s counsel to extensively question psychologist Daniel Kriegman regarding his religious beliefs and affiliation with a particular religion. Counsel asked, among other things, whether Kriegman’s religion is an on-line religion, whether he had founded it and whether any sports stars were considered to be saints, thereby emphasizing its differences from the religions with which the jurors would likely have been familiar. Even though this questioning was patently irrelevant to any issue in the proceeding, petitioner’s counsel cited it as an important part of Kriegman’s life experience and repeatedly stressed that it played a role in his professional opinions. Such questioning can only be viewed as an improper attempt to challenge Kriegman’s credibility based upon his religious beliefs and such a tactic has no place in either a civil or a criminal trial (see People v Wood, 66 NY2d 374, 378 [1985]; Toomey v Farley, 2 NY2d 71, 82 [1956]; People v Caba, 66 AD3d 1121, 1123 [2009]; Giuamara v O’Donnell, 96 AD2d 1049, 1051 [1983]; Saunders v Champlain Bus Corp., 263 App Div 683, 684 [1942]; Bowen v Mahoney Coal *1170Corp., 256 App Div 485, 485-486 [1939]). In addition, because Kriegman’s testimony was central to respondent’s defense to the grounds for civil confinement presented by petitioner, I cannot agree with the majority that this error could not have substantially influenced the jury’s verdict. Accordingly, I would reverse Supreme Court’s order and remit the matter for a new jury trial.
Ordered that the order is affirmed, without costs.